            Case 2:19-cv-01766-JCC-MLP Document 50 Filed 03/01/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KENNETH THOMAS, JR.,

 9                              Plaintiff,                  Case No. C19-1766-JCC-MLP

10          v.                                              MINUTE ORDER

11   CORRECTIONS OFFICER HOPF, et al.,

12                              Defendants.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          On February 26, 2021, Plaintiff submitted a Motion for “New Scheduling Order with

17   Discovery Motions Deadlines” (“Plaintiff’s Motion”) requesting that this Court set a new

18   deadline for discovery because Plaintiff has not yet received a response from Defendants to his

19   earlier submitted discovery requests. (Dkt. # 49 at 1.) However, on February 22, 2021, this Court

20   entered an order establishing a new discovery deadline of April 5, 2021, based in part on the stay

21   of discovery previously entered in this matter and because Defendants had yet to respond to

22   Plaintiff’s discovery requests. (Dkt. # 48 at 4.) In addition, this Court set a new dispositive

23




     MINUTE ORDER - 1
            Case 2:19-cv-01766-JCC-MLP Document 50 Filed 03/01/21 Page 2 of 2




 1   motions deadline of May 5, 2021, given the expected expansion of the factual record after further

 2   discovery. (Id. at 3-4.)

 3           Accordingly, because new deadlines for discovery and dispositive motions have recently

 4   been established and not yet passed, Plaintiff’s Motion (dkt. # 49) is DENIED.

 5           Dated this 1st day of March, 2021.

 6                                                       William M. McCool
                                                         Clerk of Court
 7
                                                     By: /s/Tim Farrell
 8                                                       Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
